                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION


XAVIER ORLANDO PERKINS,                         §
          Petitioner,                           §
                                                §
vs.                                             §   CIVIL ACTION NO. 8:19-0047-MGL
                                                §
W. VEREEN, Acting Warden,                       §
           Respondents.                         §

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                 SUMMARILY DISMISSING PETITIONER’S PETITION

       This case was filed under 28 U.S.C. § 2241. Petitioner Xavier Orlando Perkins (Perkins)

is proceeding pro se. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting Perkins’s petition is subject to summary

dismissal. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02

for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on February 4, 2019, ECF No. 10, but Perkins failed

to file any objections to the Report. “[I]n the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's

note). Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Perkins’s petition is SUMMARILY DISMISSED WITHOUT

PREJUDICE and without requiring Respondent to file an answer or return.

       To the extent Perkins requests a certificate of appealability from this Court, that certificate

is DENIED.

       IT IS SO ORDERED.

       Signed this 28th day of March, 2019, in Columbia, South Carolina.


                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE
                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the
date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 2
